DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-4 and 6-18 are pending. Claims 1-4, 6-8, 11-17 are currently amended. Claim 18 is newly added. No new subject matter appears to have been added. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly those rejections are withdrawn. The amendments along with the remarks pertaining there to have overcome the rejections to Claim(s) 1 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vopel (US 9773602); Claim 2 under 35 U.S.C. 103 as being unpatentable over Vopel and further in view of Schultz (US 6949923); Claims 5 and 7 under 35 U.S.C. 103 as being unpatentable over Vopel as applied to claim 1 and further in view of Jacob (US 8681468); Claim 11 under 35 U.S.C. 103 as being unpatentable over Vopel and further in view of Sugawara (US 10488173), and accordingly the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-18 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claims the following: “the inflection point portion indicates that when the movable iron core is separated from the permanent magnet, and wherein the control circuit is configured to control the first circuit to stop supplying the current to the coil in response to detecting the inflection point” in combination with the other limitations set forth in the independent claims as discussed in the remarks page 10 of the response filed on 2/23/2022, the remarks found persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753